DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20, all the claims pending in the application, are rejected. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,138,432 (hereinafter “the ‘432 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘432 patent anticipate the claims of the subject application.

As to independent claim 1 of the subject application, claim 1 of the ‘432 patent discloses a method comprising; receiving via a communications interface at a server a visual feature identification request for a first multi-view interactive digital media representation (MIDMR) of an object, the first MIDMR of the object including spatial information (“A method comprising; receiving via a communications interface at a server a visual feature tagging request for a first multi-view interactive digital media representation (MIDMR) of an object generated at a mobile computing device, the first MIDMR of the object including spatial information”); identifying via a processor a visual feature in the first MIDMR of the object based at least in part on the spatial information, wherein identifying the visual feature comprises comparing the first MIDMR with a plurality of reference MIDMRs (“identifying via a processor a visual feature in the first MIDMR of the object based at least in part on the spatial information and the three-dimensional model, wherein the visual feature represents a physical location on the object, wherein the visual feature appears in a first one of the viewpoint images at a first location and in a second one of the viewpoint images at a second location, wherein identifying the visual feature comprises comparing the first MIDMR with a plurality of reference MIDMRs”), wherein comparing the first MIDMR with the plurality of reference MIDMRs comprises comparing the scale information of the first MIDMR with scale information of the plurality of reference MIDMRs (“wherein the comparing the first MIDMR with the plurality of reference MIDMRs comprises comparing the scale information of the first MIDMR with scale information of the plurality of reference MIDMRs”); and transmitting from the server via the communications interface a feature identification message associated with the first MIDMR in response to the feature identification request (“transmitting from the server via the communications interface a feature tag message associated with the first MIDMR in response to the feature tagging request”).

Claim 2 of the subject application recites features identical to those recited in claim 2 of the ‘432 patent (though the scope of the claims differ since independent claim 1 of the ‘432 patent recites more narrow features than independent claim 1 of the subject application). 

As to claim 3 of the subject application, independent claim 1 of the ‘432 patent discloses that the spatial information is determined at least in part based on inertial data (“spatial information determined at least in part based on inertial data captured from an inertial measurement unit (IMU)”).

Claims 4-9 of the subject application recite features identical to those recited in claims 3-8 of the ‘432 patent, respectively (though the scope of the claims differ since independent claim 1 of the ‘432 patent recites more narrow features than independent claim 1 of the subject application).

As to claim 10 of the subject application, independent claim 1 of the ‘432 patent further discloses that the first MIDMR includes a plurality of different viewpoint images of the object (“the first MIDMR of the object also including a plurality of different viewpoint images of the object captured as the mobile computing device moves along the path”).

Claim 11 of the subject application recites features identical to those recited in claim 9 of the ‘432 patent (though the scope of the claims differ since independent claim 1 of the ‘432 patent recites more narrow features than independent claim 1 of the subject application).

As to claim 12 of the subject application, independent claim 1 of the ‘432 patent further discloses that the visual feature represents a physical location on the object (“wherein the visual feature represents a physical location on the object”). 

As to claim 13 of the subject application, independent claim 1 of the ‘432 patent further discloses that the spatial information comprises visual flow between the different view point images (“wherein the spatial information comprises visual flow between the different viewpoint images”). 

Claim 14 of the subject application recites features identical to those recited in claim 10 of the ‘432 patent (though the scope of the claims differ since independent claim 1 of the ‘432 patent recites more narrow features than independent claim 1 of the subject application).

As to independent claim 15 of the subject application, independent claim 11 of the ‘432 patent discloses a system comprising: a processor; and memory configured to store instructions, the instructions configured to cause the processor to: receive via a communications interface at a server a visual feature identification request for a first multi-view interactive digital media representation (MIDMR) of an object, the first MIDMR of the object including spatial information (“A system comprising: memory configured to store a visual feature tagging request received at a server for a first multi-view interactive digital media representation (MIDMR) of an object, the first MIDMR of the object including spatial information”); identify via a processor a visual feature in the first MIDMR of the object based at least in part on the spatial information (“a processor configured to identify a visual feature in the first MIDMR of the object based at least in part on the spatial information and the three-dimensional model”), wherein identifying the visual feature comprises comparing the first MIDMR with a plurality of reference MIDMRs (“wherein identifying the visual feature comprises comparing the first MIDMR with a plurality of reference MIDMRs”), wherein comparing the first MIDMR with the plurality of reference MIDMRs comprises comparing the scale information of the first MIDMR with scale information of the plurality of reference MIDMRs (“wherein the comparing the first MIDMR with the plurality of reference MIDMRs comprises comparing the scale information of the first MIDMR with scale information of the plurality of reference MIDMRs”); and transmit from the server via the communications interface a feature identification message associated with the first MIDMR in response to the feature identification request (“a communications interface configured to transmit from the server a feature tag message associated with the first MIDMR in response to the feature tagging request”).

Claim 16 of the subject application recites features identical to those recited in claim 12 of the ‘432 patent (though the scope of the claims differ since independent claim 11 of the ‘432 patent recites more narrow features than independent claim 15 of the subject application).

As to independent claim 17 of the subject application, claim 13 of the ‘432 patent discloses one or more non-transitory computer readable media having instructions stored thereon for performing a method, the method comprising: receiving via a communications interface at a server a visual feature identification request for a first multi-view interactive digital media representation (MIDMR) of an object, the first MIDMR of the object including spatial information (“One or more non-transitory computer readable media having instructions stored thereon for performing a method, the method comprising: receiving via a communications interface at a server a visual feature tagging request for a first multi-view interactive digital media representation (MIDMR) of an object, the first MIDMR of the object including spatial information”); identifying via a processor a visual feature in the first MIDMR of the object based at least in part on the spatial information, wherein the visual feature represents a physical location on the object (“identifying via a processor a visual feature in the first MIDMR of the object based at least in part on the spatial information and the three-dimensional model, wherein the visual feature represents a physical location on the object”), wherein identifying the visual feature comprises comparing the first MIDMR with a plurality of reference MIDMRs (“wherein identifying the visual feature comprises comparing the first MIDMR with a plurality of reference MIDMRs”), wherein comparing the first MIDMR with the plurality of reference MIDMRs comprises comparing the scale information of the first MIDMR with scale information of the plurality of reference MIDMRs (“wherein the comparing the first MIDMR with the plurality of reference MIDMRs comprises comparing the scale information of the first MIDMR with scale information of the plurality of reference MIDMRs”); and transmitting from the server via the communications interface a feature identification message associated with the first MIDMR in response to the feature identification request (“transmitting from the server via the communications interface a feature tag message associated with the first MIDMR in response to the feature tagging request”). 

As to claim 18 of the subject application, independent claim 13 further discloses that the spatial information is determined at least in part based on inertial data (“the first MIDMR of the object including spatial information determined at least in part based on inertial data captured from an inertial measurement unit (IMU)”).

Claims 19-20 of the subject application recite features identical to those recited in claims 14-15 of the ‘432 patent, respectively (though the scope of the claims differ since independent claim 13 of the ‘432 patent recites more narrow features than independent claim 17 of the subject application). 

Claim Interpretation - 35 USC § 101
Claims 1-20 are all patent-eligible under 35 USC 101. Although a reasonable argument may be made that the independent claims recite a mental process of visual image recognition, the claimed algorithm solves a problem of visual feature tagging in the image processing arts and improves computer performance in visual feature tagging. Namely, as described in [0004] and [0025]: “because a single image provides limited information about an object, the usefulness of an image tag is limited by the information available in that single image”, so “according to various embodiments, improved mechanisms and processes are described for facilitating visual feature tagging using a multi-view interactive digital media representation (MIDMR)…such improved mechanisms and processes allow a user to navigate an MIDMR and view the same visual feature from different perspectives”. Since the independent claims improve the functioning of a computer in the visual feature tagging arts, the mental process recited in the claims is integrated into a practical application (See MPEP 2106.04(d)(1)). As such, the claims are patent eligible. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claim 1 recites “comparing the scale information of the first MIDMR…”. There is insufficient antecedent basis for the highlighted limitation in the claim. 
Claims 2-14 are rejected by virtue of their dependency on claim 1. 

Independent claim 15 recites “comparing the scale information of the first MIDMR…”. There is insufficient antecedent basis for the highlighted limitation in the claim.
Also, claim 15 recites “identify via a processor”. It is unclear whether this “processor” is the same or different from the identically recited “processor in line 1 of the body of the claim. 
Claim 16 is rejected by virtue of its dependency on claim 15.

Independent claim 17 recites “comparing the scale information of the first MIDMR…”. There is insufficient antecedent basis for the highlighted limitation in the claim. 
Claims 18-20 are rejected by virtue of their dependency on claim 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0339846 to Holzer et al. (hereinafter “Holzer”) in view of U.S. Patent Application Publication No. 2015/0193863 to Cao (hereinafter “Cao”).
As to independent claim 1, Holzer discloses a method comprising: visual feature identification for a first multi-view interactive digital media representation (MIDMR) of an object, the first MIDMR of the object including spatial information ([0139-0144] discloses identifying an object within a surround view; [0049] discloses that the surround view is a multi-view interactive digital media representation including a plurality of images and accompanying location data captured by an inertial measurement unit IMU system as the capture device moves along a path around the object; see, for example, Fig. 4B in which capture device 414 moves along path 416 around object of interest car 418; [0063] explicitly discloses that the surround views include spatial information); identifying via a processor a visual feature in the first MIDMR of the object based at least in part on the spatial information, wherein identifying the visual feature comprises comparing the first MIDMR with a plurality of reference MIDMRs ([0139-0144] discloses identifying an object of interest across multiple views in the MIDMR based on a visual tag thereof; see at least Figs. 7a and 8; [0057-0063] details the tracking of points on the object of interest based on spatial/location information and 3D/depth information; [0168-0176] discloses comparing the first surround view with one or more stored surround views in order to match items therein). 
Holzer does not expressly disclose receiving via a communications interface at a server a visual feature identification request, wherein comparing the first MIDMR with the plurality of reference MIDMRs comprises comparing the scale information of the first MIDMR with scale information of the plurality of reference MIDMRs; and transmitting from the server via the communications interface a feature identification message associated with the first MIDMR in response to the feature identification request. 
Cao, like Holzer, is directed to identifying a visual feature in an image and searching for images that include similar visual features (Abstract). In particular, Cao discloses a server which receives a product search query corresponding to at least one product image, searches for product images that are similar to the at least one product image, and transmits the found product images to a user terminal in response to the query ([0081-0086] and Fig. 2). Cao discloses that the search for product images that are similar to the at least one product image comprises identifying product images that have a similarity in size to the query product image that is greater than or equal to a preset similarity threshold value ([0097-0100, 0064]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Holzer to perform the object identification process in response to a user request to a server, to perform the comparison between the first image set (first MIDMR) and the database image set (plurality of reference MIDMRs) by comparing a size (scale) of objects therein, and to transmit results of the query back from the server to the user terminal, as taught by Cao, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to allow a user to query database MIDMRs for matching objects.

As to claim 2, the proposed combination of Holzer and Cao further teaches identifying the visual feature comprises processing user input that identifies a first location on the first MIDMR ([0140] of Holzer discloses that the user selects a point or region for the object tag in the MIDMR).

As to claim 3, the proposed combination of Holzer and Cao further teaches that the spatial information is determined at least in part based on inertial data ([0049] of Holzer discloses that the location information can be obtained from an Inertial Measurement Unit). 

As to claim 4, the proposed combination of Holzer and Cao further teaches that identifying the visual feature further comprises: selecting a reference MIDMR that is similar to the first MIDMR, identifying a reference visual feature associated with the reference MIDMR, and locating the reference visual feature in the first MIDMR ([0168-0176] of Holzer discloses comparing the surround views in the first surround view with the respective surround views in one or more stored surround views, creating a ranked list of stored surround views matching the first surround view, and matching items therein).

As to claim 9, the proposed combination of Holzer and Cao further teaches that the spatial information comprises depth information ([0049-0050] of Holzer discloses that the spatial information may include depth information).

As to claim 10, the proposed combination of Holzer and Cao further teaches that the first MIDMR includes a plurality of different viewpoint images of the object ([0049] of Holzer discloses that the surround view is a multi-view interactive digital media representation including a plurality of images captured as the capture device moves along a path around the object (i.e., from different viewpoints)). 

As to claim 11, the proposed combination of Holzer and Cao further teaches the spatial information comprises three- dimensional location information ([0049, 0149] of Holzer discloses that the surround views include 3D characteristics of objects in the image data). 

As to claim 12, the proposed combination of Holzer and Cao further teaches that the visual feature represents a physical location on the object ([0139-0144] of Holzer discloses that a point on an object of interest may be selected as the tagged visual feature). 

As to claim 14, the proposed combination of Holzer and Cao further teaches that the MIDMR of the object further comprises three-dimensional shape information ([0157-0169] of Holzer discloses that the surround views include 3D shape information).

Independent claim 15 recites a system comprising: a processor; and memory configured to store instructions, the instructions configured to cause the processor ([0179] and Fig. 23 of Holzer discloses a processor 2301 and memory 2303, the memory storing program instructions for execution by the processor) to perform the method steps recited in independent claim 1. Accordingly, claim 15 is rejected for reasons analogous to those discussed above in conjunction with claim 1.

Claim 16 recites features nearly identical to those recited in claim 4. Accordingly, claim 16 is rejected for reasons analogous to those discussed above in conjunction with claim 4.

Independent claim 17 recites one or more non-transitory computer readable media having instructions stored thereon for performing a method ([0180] of Holzer discloses machine readable media that include program instructions for performing the disclosed algorithm), the method comprising the method steps recited in independent claim 1. Accordingly, claim 17 is rejected for reasons analogous to those discussed above in conjunction with claim 1.

Claim 18 recites features nearly identical to those recited in claim 3. Accordingly, claim 18 is rejected for reasons analogous to those discussed above in conjunction with claim 3.

Claims 5-8 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Holzer in view of Cao and further in view of U.S. Patent Application Publication No. 2015/0242686 to Lenka et al. (hereinafter “Lenka”).
As to claim 5, the proposed combination of Holzer and Cao does not expressly disclose that identifying the visual feature comprises: determining an object type associated with the object, identifying a predefined visual feature associated with the object type, and locating the predefined visual feature in the first MIDMR. 
Lenka, like Holzer, is directed to comparing objects in images (Abstract). Lenka discloses a trained classifier that classifies parts and subparts of an object in an image based on visual features thereof, the visual features including contours and boundaries ([0031-0034]). Lenka further discloses comparing an image of a damaged vehicle (Fig. 5) with a previous image of the vehicle when undamaged (Fig. 4) in order to assess damage ([0040]). As part of the damage assessment process, Lenka discloses identifying parts and subparts of an object in a received query image ([0045] and Fig. 9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Holzer and Cao to use a trained classifier to classify parts and subparts of an object in the query image (first MIDMR), as taught by Lenka, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to assess damage to a vehicle ([0040] of Lenka).  

As to claim 6, the proposed combination of Holzer, Cao, and Lenka further teaches identifying a visual feature in a second MIDMR of the object, wherein the first MIDMR of the object represents the object at a first point in time and wherein the second MIDMR of the object represents the object at a second point in time ([0139] of Holzer discloses that the tagged feature from a first view of the surround view (MIDMR) is maintained in subsequent images of the surround view; see, for example, Fig. 4B in which capture device 414 moves along path 416 around object of interest car 418; that is, the multiple views in the surround view are captured at different points in time).

As to claim 7, the proposed combination of Holzer, Cao, and Lenka further teaches comparing the visual feature in the first MIDMR of the object to the visual feature in the second MIDMR of the object to identify a change in the object between the first time and the second time ([0035-0048]) of Lenka discloses comparing visual features in an image of a damaged vehicle (Fig. 5) with visual features of a previous image of the vehicle when undamaged (Fig. 4) in order to assess damage). 

As to claim 8, the proposed combination of Holzer, Cao and Lenka further teaches that the object is a vehicle and wherein the change in the object represents damage to the object ([0040] of Lenka discloses that the object is a vehicle and the change between images represents damage to the vehicle).

Claim 19 recites features nearly identical to those recited in claim 5. Accordingly, claim 19 is rejected for reasons analogous to those discussed above in conjunction with claim 5.

Claim 20 recites features nearly identical to those recited in claims 6-8. Accordingly, claim 20 is rejected for reasons analogous to those discussed above in conjunction with claims 6-8.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Holzer in view of Cao and further in view of U.S. Patent Application Publication No. 2017/0278544 to Choi (hereinafter “Choi”).
As to claim 13, the proposed combination of Holzer and Cao does not expressly disclose that the spatial information comprises visual flow between the different view point images. 
Choi, like Holzer, is directed to image annotation (Abstract). Choi discloses that the annotation is based on video frames and optical flow information therebetween (Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Holzer and Cao to perform the identification of a visual feature based on optical flow information, as taught by Choi, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to enhance object detection accuracy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M CONNER/Primary Examiner, Art Unit 2663